COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-06-458-CR





SAMUEL LLOYD UNDERWOOD A/K/A 	APPELLANT

SAMUEL LLOYD UNDERWOOD, III	



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 355TH DISTRICT COURT OF HOOD COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------



Samuel Lloyd Underwood, a/k/a Samuel Lloyd Underwood, III is attempting to appeal his conviction and sentence for possession of a controlled substance.  We dismiss the appeal for want of jurisdiction.



Appellant’s sentence was imposed on August 10, 2006, and no motion for new trial was filed.  Therefore, appellant’s notice of appeal was due September 11, 2006;
(footnote: 2) however, the notice of appeal was not filed until December 14, 2006.  On January 3, 2007, we notified appellant by letter of our concern that we lack jurisdiction over the appeal.  Although appellant filed a response, it does not state grounds for continuing the appeal.
(footnote: 3)  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM



PANEL D:  CAYCE, C.J.; LIVINGSTON and DAUPHINOT, JJ.



DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  February 8, 2007



FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.


2:See
 
Tex. R. App. P.
 26.2(a).


3:See Slaton v. State,
 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); 
Olivo v. State,
 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  We note that appellant’s remedy is to petition the court of criminal appeals for a writ of habeas corpus granting an out-of-time appeal.  
See Olivo,
 918 S.W.2d at 525 n.8; 
Ex parte Axel,
 757 S.W.2d 369, 374-75 (Tex. Crim. App. 1988).